DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 23, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipatd by Koskinen et al. (Pub. No.: 2012/0127957), herein Koskinen.

	As to claim 14, Koskinen teaches a method for releasing a radio resource control (RRC) connection, comprising:
	 acquiring, by a user equipment (UE), RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message sent from a base station before automatically releasing an RRC connection (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102);

(Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 
	when automatically releasing the RRC connection, making, by the UE, a decision according to the RRC connection release control information or transporting the RRC connection release control information to a higher layer to enable the higher layer to make a decision (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)
 Page 5 of 15Application No.: 16/611,027 BYL0055US
	wherein the RRC connection release control information comprises at least one of: an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 
	wherein acquiring, by the UE, the RRC connection release control information from the base station comprises one of the followings:
	 acquiring the RRC connection release control information through an RRC connection establishment message; 
	acquiring the RRC connection release control information through an RRC connection resume message; 
	acquiring the RRC connection release control information through an RRC connection reconfiguration message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); 
	acquiring the RRC connection release control information through an RRC connection re establishment message; 
	acquiring the RRC connection release control information through a downlink information direct transfer message; or 


	As to claim 23, Koskinen teaches a device for releasing radio resource control (RRC) connection, comprising: 
	a processor (Koskinen Fig. 4 processor); and
	 a memory for storing instructions executable by the processor, wherein the processor, when executing the instructions, is configured to implement the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 4 memory) 

	As to claim 26, Koskinen teaches a user equipment (UE), comprising a memory and a processor, wherein the memory stores a program that, when read and executed by the processor, causes the processor to implement the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 3)  

	As to claim 29, Koskinen teaches a computer-readable non-transient storage medium, which stores computer-executable instructions configured for implementation of the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 4 memory)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen and Ye et al. (Pub. No.: 2015/0098446), herein Ye.
As to claim 1, Koskinen teaches the method for releasing a radio resource control (RRC) connection, comprising:

	an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0014] receive redirection information broadcast by a network node on a packet switched network); 

 sending, by the base station, to the UE the RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 

	
	making, by the base station, a decision according to the RRC connection release control information when releasing the RRC connection of the UE (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)

	Koskinen does not teach

before releasing an RRC connection of the UE 
	However Ye does teach

before releasing an RRC connection of the UE (Ye [0042] when receiving the RRC CONNECTION RECONFIGURATION message in step S410, the mobile communication device 110 may not release the DRBs, if the RRC CONNECTION RECONFIGURATION message indicates so and Fig. 4 S410 and S411 RRC reconfiguration before release).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen with Ye, because Ye teaches us [0040] In response to receiving the RRC CONNECTION RECONFIGURATION message, the mobile communication device 110 initiates a NAS signaling procedure with the core network 122 to request deactivation of the bearer contexts corresponding to the DRBs.


	As to claim 9, Koskinen teaches a device for releasing a radio resource control (RRC) connection, comprising: 
	a processor (Koskinen Fig. 4 network device processor); and 
	a memory for storing instructions executable by the processor, wherein the processor, when executing the instructions, is configured to (Koskinen Fig. 4 memory): 
	generate RRC connection release control information of a user equipment (UE), wherein the RRC connection release control information comprises at least one of: 
	an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0014] receive redirection information broadcast by a network node on a packet switched network);
	 send to the UE the RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102);  and
	 make a decision according to the RRC connection release control information when releasing the RRC connection of the UE (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)

	Koskinen does not teach

	before releasing an RRC connection of the UE 
	However Ye does teach

before releasing an RRC connection of the UE (Ye [0042] when receiving the RRC CONNECTION RECONFIGURATION message in step S410, the mobile communication device 110 may not release the DRBs, if the RRC CONNECTION RECONFIGURATION message indicates so and Fig. 4 S410 and S411 RRC reconfiguration before release).

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen with Ye for the same reasons stated in claim 1. Page 4 of 15Application No.: 16/611,027 BYL0055US

	As to claim 12, the combination of Koskinen and Ye teach the base station, comprising a memory and a processor, wherein the memory stores a program which, when executed by the processor, causes the processor to implement the method for releasing radio resource control (RRC) connection of claim 1 (Koskinen Fig. 4) 
	As to claim 28, the combination of Koskinen and Ye teach the computer-readable non-transient storage medium, which stores computer-executable instructions configured for implementation of the method for releasing radio resource control (RRC) connection of claim 1 (Koskinen Fig. 4)   

Claims 4, 6, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Koskinen, Ye and Rayavarapu et al. (Pub. No.: 2013/0039287), herein Rayavarapu.


As to claim 4, the combination of Koskinen and Ye teach the method of claim 1, wherein the method further comprises: 

	Kosknen nor Ye teach
	before configuring, by the base station, the RRC connection release control information for the UE, Page 2 of 15Application No.: 16/611,027 BYL0055US acquiring RRC connection release capability information of the UE, wherein the base station acquires the RRC connection release capability information of the UE in one of the following manners: 
acquiring the RRC connection release capability information of the UE from the UE
	acquiring the RRC connection release capability information of the UE from a mobile management entity (MME); or 
acquiring the RRC connection release capability information of the UE from a source base station of the UE.  


	However Rayavarapu does teach
before configuring, by the base station, the RRC connection release control information for the UE, Page 2 of 15Application No.: 16/611,027 BYL0055US acquiring RRC connection release capability information of the UE, wherein the base station acquires the RRC connection release capability information of the UE in one of the following manners: 
acquiring the RRC connection release capability information of the UE from the UE (Rayavarapu [0053] In accordance with a second aspect there is provided a mobile device for use with a Radio Access Network (RAN), the mobile device being configured to: [0054] send an indicator to the RAN in respect of a radio resource control (RRC) connection with the RAN; [0055] wherein the indicator indicates the preference of the mobile device to have the RRC connection either suspended or released [0322] In order for the RRC Connection suspend process above to be used, both the UE 101 and the network of the wireless communication system need to be configured to support this functionality. An RRC Connection suspension support indicator may be included in a UE capabilities message that is transferred from the UE 101 to the network)
acquiring the RRC connection release capability information of the UE from a mobile management entity (MME); or 
acquiring the RRC connection release capability information of the UE from a source base station of the UE.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen and Ye with Rayavarapu, because Rayavarapu teaches us [0322] In order for the RRC Connection suspend process above to be used, both the UE 101 and the network of the wireless communication system need to be configured to support this functionality. An RRC Connection suspension support indicator may be included in a UE capabilities message that is transferred from the UE 101 to the network. Alternatively, support for RRC connection suspension in the UE may be implicitly inferred by the eNB as the result of the UE indicating support for another (but associated) feature or UE capability within the UE capability message. If the eNB determines that the UE supports the RRC Connection suspend functionality then the eNB 102a can choose to configure the UE 101 with appropriate parameters to trigger implicit suspension (e.g. via configuration of a suspension timer value) or the eNB 102a can choose to send the explicit RRC Connection suspend message. 


	As to claim 6, the combination of Koskinen, Ye and Rayavarapu teach the method of claim 1, further comprising one of:
	 releasing, by the base station, the RRC connection of the UE when a configured data inactivity timer times out (Rayavarapu [0071] the RRC connection suspension criterion comprises at least one of: [0072] the expiry of a timer at the mobile device); 

	 releasing, by the base station, the RRC connection of the UE when receiving a buffer status report indicating 0 buffer octets sent by the UE;
	 or releasing, by the base station, the RRC connection of the UE when sending to the UE an RRC connection release indication which does not contain the RRC connection release control information,  wherein the base station sends the RRC connection release indication to the UE in one of the following manners: Page 3 of 15Application No.: 16/611,027 BYL0055US 
	carrying the RRC connection release indication in a predefined downlink control information (DCI) format; or carrying the RRC connection release indication in a predefined MAC CE format.  


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen and Ye with Rayavarapu for the same reasons stated in claim 4.

Claim 18 is rejected for the same reasons stated in claim 6.

As to claim 8, the combination of Kokinen, Ye and Rayavarapu teach the method of claim 1, wherein making, by the base station, the decision according to the RRC connection release control information when the RRC connection of the UE is released comprises:
 when the base station releases the RRC connection of the UE, BYL0055US4in response to determining that the RRC release mode indication carried in the RRC connection release control information configured by the base station for the UE indicates that context of the UE is stored during the release of the RRC connection, releasing, by the base station, the RRC connection by suspending the context of the UE (Rayavarapu  [0046] In the context of this disclosure the terms "suspending", "suspend" or "suspension" in relation to an RRC connection mean storing a context relating to the RRC connection (or storing RRC connection data); 
otherwise, releasing, by the base station, all radio resources of the UE (Rayavarapu [0056] indicator is a preference to have the RRC connection either suspended or released the mobile device receives a command message from the RAN; and the mobile device in response to the command message does at least one of: [0059] releasing the RRC connection; and [0060] suspending the RRC connection)
	It would have been obvious to combine the teachings of Koskine and Ye with Rayavarapu for the same reasons stated in claim 4.

  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Koskinen and Ahluwalia et al. (Pub. No.: 2011/0014912), herein Ahluwalia.

	As to claim 17, Koskinen teaches the method of claim 14 

	Koskinen does not teach



	However Ahluwalia does teach

	wherein the method further comprises: before acquiring, by the UE, the RRC connection release control information from the base station, reporting, by the UE, RRC connection release capability information of the UE to the base station (Ahluwalia [0078] The eNB on receiving the RRC Connection Setup Complete, it can determine the UE capability)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen with Ahluwalia, because Ahluwalia teaches us [0078] it can determine the UE capability and redirect the UE by sending RRC Connection Release Message which would include the necessary redirection parameters.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen and Yang et al. (Pub. No.: 2013/0195049), herein Yang.

As to claim 20, Koskinen teaches the method of claim 14, 

Koskinen does not teach 
wherein when the UE receives the RRC connection release control information from the base station multiple times, latest received RRC connection release control information applies

However Yang does teach
wherein when the UE receives the RRC connection release control information from the base station multiple times, latest received RRC connection release control information applies (Yang [0048] eNB may retransmit the RRC connection release message multiple times, once received (latest received) the UE is able to process the message)


	It would have been obvious before the effective filing date of the claimed invention of combine the teachings of Koskinen with Yang, because Yang teaches us the eNB may retransmit multiple times for robustness (Yang [0048])



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen and  Rayavarapu.

	As to claim 21, the combination of Koskinen and Rayavarapu teach the method of claim 14, wherein making, by the UE, the decision according to the RRC connection release control information when the UE automatically releases the RRC connection comprises: when the UE automatically releases the RRC connection, in response to determining that the RRC release mode indication carried in the RRC connection release control information indicates that context of the UE is stored during the release of the RRC connection, automatically releasing, by the UE, the RRC connection by suspending the context of the UE(Rayavarapu  [0046] In the context of this disclosure the terms "suspending", "suspend" or "suspension" in relation to an RRC connection mean storing a context relating to the RRC connection (or storing RRC connection data); otherwise, releasing, by the UE, all radio resources of the UE (Rayavarapu  [0056] indicator is a preference to have the RRC connection either suspended or released the mobile device receives a command message from the RAN; and the mobile device in response to the command message does at least one of: [0059] releasing the RRC connection; and [0060] suspending the RRC connection)

	It would have been obvious to combine the teachings of Hansson with Rayavarapu for the same reasons stated in claim 1.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen and Lee (Pub. No.: 2012/0269122), herein Lee.

As to claim 22, Koskine teaches the method of claim 14,

Koskinen does not teach
 wherein transporting, by the UE, the RRC connection release control information to the higher layer when the UE automatically releases the RRC connection comprises: 
transferring, by the UE, the extended wait timer carried in the RRC connection release control BYL0055US7information to the higher layer when the UE automatically releases the RRC connection.  

However Lee does teach
wherein transporting, by the UE, the RRC connection release control information to the higher layer when the UE automatically releases the RRC connection comprises: 
transferring, by the UE, the extended wait timer carried in the RRC connection release control BYL0055US7information to the higher layer when the UE automatically releases the RRC connection (Lee [0062]an exact time value of the extended wait time is contained in the RRC connection release message, once the time is contained the UE reports to the upper layer, and sets the timer as the extended wait time)

It would have been obvious before the filing date of the claimed invention to combine the teachings of Koskinen with Lee, because Lee teaches us the use of the extended timer is to prevent the UE from attempting a request for a longer period of time (Lee [0062]


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 8, 9, 12, 14, 17, 18, 20-23, 26, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467